OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN CORNYN




                                              March 14,200l



The Honorable Homer0 Ramirez                           Opinion No. JC-0356
Webb County Attorney
P.O. Box 420268                                        Re: Whether the 406th District Court of Webb
Laredo, Texas 78042-0268                               County has criminal jurisdiction (RQ-0299-JC)


Dear Mr. Ramirez:

        You ask whether the 406th District Court of Webb County has criminal jurisdiction.                We
conclude that it does.

        House Bill 400, enacted in 1999 in part as section 24.5 5 1 of the Government          Code,’ creates
the 406th District Court of Webb County:

                 (a) The 406th Judicial District is composed of Webb County.

                 (b) The 406th District Court shall give preference to cases involving
                 family violence, cases under the Family Code, and cases under the
                 Health and Safety Code.

TEX. GOV’T CODE ANN. 8 24.551 (Vernon Supp. 2001). In the same bill, subsection (f) of section
24.15 1 of the Government Code was also amended.2 Section 24.15 1 now reads, in full:

                 (a) The 49th Judicial District      is composed     of Webb and Zapata
                 Counties.

                 (b) In addition to other jurisdiction provided by law, the 49th District
                 Court has the civil and criminal jurisdiction of a county court.

                 (c) The 49th District Court has concurrent jurisdiction      with the other
                 district courts in Webb County.




        ‘See Act of May 30, 1999,76thLeg.,   R.S., ch. 1337, 0 15, 1999 Tex. Gen. Laws, 4547,455O.

        2See id. 3 17.
The Honorable    Homer0 Ramirez      - Page 2        (JC-0356)




                (d) Indictments returned to the 49th District Court in Webb County
                may also be returned to any other court in Webb County with the
                appropriate criminal jurisdiction.

                (e) The terms of the 49th District Court begin:

                        (1) in Webb County on the first Mondays in January,
                        April, June, September, and November; and

                        (2) in Zapata County on the first Mondays in March
                        and August.

                (f) In Webb County, the clerk of the district courts shall file all civil
                cases, except tax suits, on the Clerk’s Civil File Docket and shall
                number the cases consecutively.    All tax suits shall be assigned and
                docketed in the 49th District Court. All cases involving family
                violence, all cases under the Family Code, and all cases under the
                Health and Safety Code shall be assigned and docketed in the 406th
                District Court. All other civil cases shall be assigned and docketed
                at random by the district clerk. The clerk shall keep a separate file
                docket, known as the Clerk’s Criminal File Docket, for criminal cases
                and a separate file docket, known as the Clerk’s Tax Suit Docket, for
                tax suits. The clerk shall number the cases on the Clerk’s Tax Suit
                Docket consecutively with a separate series of numbers and shall
                number the cases on the Clerk’s Criminal File Docket consecutively
                with a separate series of numbers.

Id. 5 24.15 1. The background    portion of the bill analysis to House Bill 400 states:

                       State district courts are the state’s primary trial courts. They
                exercise original jurisdiction over felony criminal prosecutions, suits
                for divorce, suits over title to land, election contests, defamation suits,
                and civil suits with an amount in controversy of at least $200.
                District courts hear contested matters involved in probate cases and
                have general supervisory control over commissioners courts. In
                addition, district courts have general original jurisdiction over all
                causes of action for which a remedy or jurisdiction is not provided by
                law or by the state constitution, and they have power to issue all writs
                necessary to enforce their jurisdiction.

HOUSE RESEARCHORGANIZATION,BILL ANALYSIS, Tex. H.B. 400,76th                   Leg., R.S. (1999).
The Honorable Homer0 Ramirez         - Page 3       (JC-0356)




         You suggest that it is unclear whether the 406th District Court has criminal jurisdiction.3
You base this uncertainty on the following factors: (1) section 24.55 1 does not specifically confer
criminal jurisdiction on the court; (2) the court is instructed to “give preference to” certain kinds of
cases, see TEX. GOV’T CODE ANN. 0 24.55 1 (Vernon Supp. 2001); (3) subsection 24.15 l(d) states
that “[i]ndictments returned to the 49th District Court . . . may also be returned to any other court
in Webb County with the appropriate criminal jurisdiction,” id. 8 24.15 1(d); and (4) subsection (b)
of section 24.15 1 provides that “the 49th District Court has the civil and criminal jurisdiction of a
county court.” Id. 6 24.15 1(b). S ee also Request Letter, note 3, at 4-5.

        Section 8 of article V of the Texas Constitution    provides, in relevant part:

                         District Court jurisdiction consists of exclusive, appellate, and
                original jurisdiction of all actions, proceedings, and remedies, except
                in cases where exclusive, appellate, or original jurisdiction may be
                conferred by this Constitution or other law on some other court,
                tribunal, or administrative body. District Court judges shall have the
                power to issue writs necessary to enforce their jurisdiction.




TEX. CONST. art. V, 5 8. The legislature has implemented      this provision by enacting article 4.05 of
the Code of Criminal Procedure, which states:

                          District courts and criminal district courts shall have original
                jurisdiction     in criminal cases of the grade of felony, of all
                misdemeanors involving official misconduct, and of misdemeanor
                 cases transferred to the district court under Article 4.17 of this code.

TEX. CODE GRIM. PROC. ANN. art. 4.05 (Vernon           Supp. 2001). This statute confers “exclusive
jurisdiction over all causes of action not explicitly reserved to other courts,” and that ‘3urisdiction
includes criminal actions.” Exparte Cantu, 913 S.W.2d 701,704 (Tex. App.-San Antonio 1995,
pet. ref d). Sections 24.15 1 and 24.55 1 are not in conflict with article 4.05 of the Code of Criminal
Procedure. Rather, as the bill analysis to House Bill 400 recognizes, the latter provision supplements
the former by making clear that the 406th District Court has criminal jurisdiction.

          The presence of article 4.05 thus means that it is unnecessary for the legislature to declare,
when it creates a district court, that such court has criminal jurisdiction, unless the enabling statute
 or some other law restricts its jurisdiction.   Because, in the words of Cantu, exclusive criminal
jurisdiction in Webb County has not been “explicitly reserved,’ to courts other than the 406th District
 Court, it follows that the 406th District Court has criminal jurisdiction.


         3See Letter from Honorable Homer0 Ramirez, Webb County Attorney, to Honorable John Comyn, Texas
Attorney General (Oct. 11,200O) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable Homer0 Ramirez         - Page 4       (JC-0356)




         We will briefly address your other concerns. Subsection 24.55 l(b) does not negate the
criminal jurisdiction of the 406th District Court. It merely requires that court to “give preference
to” certain kinds of cases. See TEX. GOV’T CODE ANN. 8 24.551(b) (Vernon Supp. 2001).
Subsection (f) of section 24.151 implements this directive by requiring the Webb County district
clerk to assign those cases to the 406th District Court. See id. 0 24.15 1(f). Giving preference to one
category of cases does not mean that other categories are excluded. Consequently, the 406th District
Court has the standard jurisdiction of a district court, in both civil and criminal matters, provided for
in article V, section 8, of the Texas Constitution and the implementing              legislation enacted
thereunder. See TEX. CONST.art. V, 5 8; TEX. GOV’T CODEANN. $5 24.151, .551 (Vernon Sup.
2001).

        Neither does the declaration in subsection (b) of section 24.15 1, that “the 49th District Court
has the civil and criminal jurisdiction of a county court,” mean that other district courts in Webb and
Zapata Counties lack the criminal jurisdiction of a district court. Finally, subsection (d) of section
24.151 does not deny the 406th District Court’s criminal jurisdiction.             It holds merely that
indictments returned to the 49th District Court “may also be returned to any other court in Webb
County with the appropriate criminal jurisdiction.” S~~TEX.GOV’TCODEANN.§~~.~~~(~)(V~~~~
Supp. 2001). In our opinion, the use of the phrase “appropriate criminal jurisdiction” is intended
simply to buttress subsection (b)‘s extension of county court criminal jurisdiction to the 49th District
Court. See id. 8 24.15 l(b), (d).

        We conclude that the 406th District Court of Webb County has criminal jurisdiction.
The Honorable Homer0 Ramirez       - Page 5       (JC-0356)




                                        SUMMARY

                         The 406th District   Court of Webb County    has criminal
               jurisdiction.




                                               Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERM-N
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General - Opinion Committee